Exhibit 10.2

 

FIRST AMENDMENT

 

TO FRESHREALM, LLC

SIXTH AMENDED AND RESTATED

LIMITED LIABILITY AGREEMENT

 

This First Amendment (the "First Amendment") to the Sixth Amended and Restated
Limited Liability Agreement of FreshReaim, LLC (the "Agreement'') is made and
entered into as of July 31, 2018 (the "First Amendment Effective Date"), by and
between FreshReaim, LLC, a Delaware limited liability company (the "Company")
and the members holding membership units therein, stated below (the "Approving
Members" and with the Company, the "Parties").

 

WHEREAS, concurrent with a separately agreed upon offering of an equal number of
Units to additional parties, the Company is conducting an offering of 77,812
Units to Calavo, at a price of $44.98 per Unit, that is expected to close no
later than the date hereof (the "2018 Offering");

 

WHEREAS, in connection with the 2018 Offering, the Parties have agreed to amend
the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties,
intending to be legally bound hereby, the Parties agree as follows:

 

1.          Amendments. The Agreement shall be amended as set forth below.
Capitalized terms that are used but not defined herein shall have the meaning
assigned to them in the Agreement.

 

1.1        Article I Definitions.  Article I of the Agreement shall be amended
as follows:

 

1.1.1       The defined term "2018 Offering" shall be added and has the meaning
set forth above.

 

1.1.2       The defined term "2018 Increase" shall be added and has the meaning
set forth herein.

 

1.1.3       The defined term "2018 Investment" shall be added and means the
amount paid for Units purchased in the 2018 Offering.

 

1.1.4       The defined term "2018 Option Investor" shall be added and means a
purchaser of Units in the 2018 Offering who made the election to have Net Loss
allocated in accordance with the last sentence of Section 6.3(c).

 

1.2        Allocations of Net  Income and Net Loss.  A new Section 6.3(c) shall
be added to the Agreement, as follows:

 

"No Net Loss shall be allocated to 2018 Option Investors, from and after the
closing of the 2018 Offering, with respect to the amount that their Capital
Accounts are increased by their 2018 Investment (in each case, the "2018
Increase") until such time as the earliest of the

 







--------------------------------------------------------------------------------

 



following occurs: (i) the Capital Accounts of all of the other Members,
including the 2016 and 2017 Option Investors and their 2016 and 2017 Increases,
are reduced to zero (and the portion of the 2018 Option Investors' Capital
Accounts that are not the 2018 Increase amount are also so reduced), (ii) a Sale
of the Company, or (iii) a dissolution of the Company."

 

2.            Defined Terms; Interpretation.  All capitalized terms used but not
defined in this First Amendment shall have the meanings ascribed to them in the
Agreement. In the event of any conflict between the provisions of the Agreement
and the provisions of this First Amendment, the provisions of this First
Amendment shall control.

 

3.            Ratification and Reaffirmation of the Original Agreement.  Except
as expressly amended hereby, the Agreement shall remain in full force and effect
and is hereby ratified and confirmed.

 

4.            Counterparts.  This First Amendment may be executed in any number
of counterparts (including any facsimile counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date first set forth above.

 

 

 

 

 

FRESHREALM, LLC

 

 

 

 

 

 

 

By:

Michael Lippold

 

Its:

CEO

 

 

 

 

 

APPROVING MEMBERS

 

 

 

Calavo Growers, Inc.

 

 

 

Picture 13 [cvgw20180731ex102cafedd001.jpg]

 

By:

Lecil Cole

 

Its:

CEO

 

 

 

 

 

Impermanence, LLC

 

 

 

 

 

 

 

By:

Michael Lippold

 

Its:

Managing Member

 





2

--------------------------------------------------------------------------------

 



 

 

 

 

 

Peter Hajas, individually

 

 

 

 

 

Michael Lippold, individually

 

 

 

 

 

Kenneth Catchot, individually

 

3

--------------------------------------------------------------------------------